Opinion by
Beaver, J.,
Under an indictment which charged that several defendants “ with force and arms did wilfully and maliciously disturb and interrupt a certain meeting of citizens and inhabitants being then and there lawfully assembled at a certain church known as the Manor church in the township of Paint, county of Clarion, for social and moral purposes, contrary to the form of the act of the general assembly in such cases made and provided, and against the peace and dignity of the commonwealth of Pennsylvania,” the appellant was convicted and, on a motion made by him in arrest of judgment, the court allowed the motion, stating as the ground thereof, “ but the indictment in this ease is shown to be defective in other respects, to wit: the disturbance of a certain meeting of citizens and inhabitants lawfully assembled, etc., for social and moral purposes, nothing being set forth to show the nature or purposes for which the meeting was held. There is one defect in-this indictment that in my judgment is fatal, and that is, that in an indictment for this species of offense there should be shown or set forth in it the nature or character of the disturbance. This being one of the reasons assigned in arrest of the judgment, it is unnecessary to consider the remainder.”
The indictment, as stated by the court below, sets forth the offense in the exact language of the Criminal Code. See Act of March 31, 1860, P. L. 382, section 31. It was held in Com. v. Burkhart, 23 Pa. 521, upon a certiorari to a justice of the peace in a summary conviction under the Act of March 16, 1847, P. L. 447, sec. 4, for disturbing a religious meeting: “ The courts are no longer astute in discovering defects in such proceedings: Firm v. Thompson, 2 T. R. 18, 23, and, when the charge in the *603complaint and summons is so specific as to give the defendant fair notice of the substance, time and place of the offense charged as is done here, it ought to be regarded as sufficient.” In Williams v. Com., 91 Pa. 493, a case in which defendant was indicted for perjury, it was said: “ The indictment is sufficient, under the criminal procedure act, and the motion to quash was rightly refused. It does not furnish sufficient information to enable the defendant to prepare his defense and this may often occur where the law declares an indictment good ‘which charges the crime substantially in the language of the act of assembly prohibiting the crime and prescribing the punishment, if any such there be, or, if at common law, so plainly that the nature of the offense may be easily understood by the jury.’ Prior to 1860, when greater particularity was required in setting out the offense in the indictment, it sometimes failed to give the defendant such notice as he was entitled to of the specific matters which would be attempted to be proved against him on the trial. Whenever such is the case the accused may apply to the court or judge for an order that a bill of particulars be filed and, on the trial, the commonwealth will be restricted to the proof of the items contained therein. Doubtless, had the defendant made application, a bill of particulars would have been ordered. In simplifying indictments, it was not the intendment to make their brief and comprehensive terms a cover for snares to be sprung on the accused.” See also our own case of Com. v. Bachop, 2 Pa. Superior Ct. 294.
The indictment here, being substantially in the words of the act of assembly, it was not necessary that either the specific purposes for which the meeting was held or the nature or character of the disturbance should be set forth with greater particularity and detail. It was distinctly charged that there was a disturbance, wilfully and maliciously made at a meeting held at a church for social and moral purposes. This constitutes an offense under the provisions of the Criminal Code already quoted; and, if the defendant desired to be more particularly informed as to the specific mode of disturbance, he could have made the application referred to in Williams v. Commonwealth, supra. The conviction was rightly had, at least so far as the sufficiency of the indictment was concerned, and no reasons were shown in the motion in arrest of judgment why judgment should not have *604been entered upon the verdict. The order of the court below arresting the judgment is, therefore, reversed and the record is remitted to the court below, in order that judgment may be entered upon the verdict and sentence passed upon the defendant according to law.